In a proceeding pursuant to CPLR article 78 to review a determination of the Sheriff of Nassau County, dated June 23, 1997, denying the petitioner’s request for benefits pursuant to General Municipal Law § 207-c, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Driscoll, J.), dated May 18, 1998, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
We agree with the respondent that this proceeding pursuant to CPLR article 78 is untimely, inasmuch as it was commenced more than four months after the June 23, 1997 determination denying the petitioner benefits under General Municipal Law § 207-c (see, CPLR 217). While that final and binding determination provided that the petitioner could resubmit his request for benefits along with additional documentation regarding whether his injuries occurred in the performance of his official duties, the petitioner merely supplemented the file with a single-page certification by a physician indicating the date upon which he could return to unrestricted work duty. This lone document did not constitute a resubmission of the petitioner’s request for benefits, did not require the issuance of a new determination by the Sheriff, and did not serve to extend the applicable Statute of Limitations.
In any event, the determination dated June 23, 1997 was not arbitrary and capricious (see, Matter of Pell v Board of Educ., 34 NY2d 222). Mangano, P. J., Sullivan, Goldstein and McGinity, JJ., concur.